t c memo united_states tax_court green forest manufacturing inc petitioner v commissioner of internal revenue respondent docket no filed date p is engaged in the business of assembling manufacturing and selling furniture p depreciated certain items of equipment used predominantly outside the united_states in accordance with the modified accelerated_cost_recovery_system macrs alternative_depreciation_system rules r reclassified certain items of p’s equipment the reclassification required a change in recovery_period for all of the reclassified items of equipment and a change in depreciation method for some of the reclassified items of equipment p concedes that r’s reclassification is correct r determined that reclassification of the items of equipment is a change in p’s method_of_accounting that requires an adjustment pursuant to sec_481 i r c held the change in macrs classification of the items of equipment is excluded from the definition of a change in method_of_accounting and an adjustment pursuant to sec_481 i r c is not required -- - commissioner v brookshire bros holding inc subs f 3d 5th cir date affg tcmemo_2001_150 followed robert j gumser for petitioner yvonne m peters for respondent memorandum findings_of_fact and opinion nims judge respondent determined federal_income_tax deficiencies for petitioner’s tax fiscal years ended in date date and date in the amounts of dollar_figure dollar_figure and dollar_figure respectively at trial petitioner conceded that the modified accelerated_cost_recovery_system macrs alternative_depreciation_system rules in accordance with sec_168 required petitioner to use a 10-year recovery_period and the straight-line method_of_depreciation for items of petitioner’s equipment that were placed_in_service after and used predominantly outside of the united_states the issue for decision is whether a change in macrs classification that results in a change in depreciation method and recovery_period is a change in method_of_accounting for purposes of an adjustment pursuant to sec_481 a unless otherwise indicated all section references are to sections of the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found ’ the stipulations of the parties with accompanying exhibits are incorporated herein by this reference at the time the petition was filed petitioner’s principal office was located in san diego california it petitioner’s operations petitioner is engaged in the business of assembling manufacturing and selling furniture the dispute in this case relates to the depreciation of several items of equipment equipment owned by petitioner each item of the equipment was placed_in_service after for each year petitioner owned the equipment the number of days each item of the equipment was physically located outside the united_states exceeded the number ' the parties stipulated various facts relating to the equipment at issue in this case paragraph sec_4 and of the stipulation of facts describe the equipment at issue in this case in referring to the paragraphs describing the equipment at issue in this case the parties mistakenly refer to paragraph sec_4 and paragraph does not describe any equipment at issue in this case the references to paragraph appear to be a repeated typographic error as such references in the stipulation of facts to paragraph will be treated as if the references were to paragraph q4e- of days that each item was physically located within the united_states during the time petitioner owned the equipment it was used to assemble or manufacture furniture the foreign business using the equipment was not subject_to u s federal_income_tax petitioner sold the furniture that was manufactured using the equipment il petitioner’s accounting for all relevant years petitioner used the accrual_method of accounting on its form_1120 u s_corporation income_tax return for each of the relevant years petitioner depreciated each item of the equipment using either the double-declining balance method or the straight_line method for each item petitioner depreciated using the double-declining balance method petitioner used either a 3-year or a 5-year recovery_period for each item petitioner depreciated using the straight_line method petitioner used a 5-year recovery_period respondent examined petitioner’s returns for each of the relevant years and issued a notice_of_deficiency with respect to those years therein respondent determined that petitioner’s deductions for depreciation of items of the equipment for the relevant years must be decreased because petitioner failed to compute depreciation using the alternative_depreciation_system for tangible_property used predominantly outside the united_states as required under sec_168 a respondent also - - determined that the change in deductions for depreciation was a change in accounting_method for which an adjustment pursuant to sec_481 was required for the tax_year ended in at trial petitioner conceded that respondent’s determination relating to the deductions for depreciation is correct petitioner conceded that each item of the equipment should be reclassified under macrs alternative_depreciation_system rules in accordance with sec_168 a and depreciated using the straight-line method and a 10-year recovery_period petitioner continues to challenge respondent’s determination relating to the adjustment pursuant to sec_481 on multiple alternative grounds first petitioner claims that a change in macrs classification is not a change in method_of_accounting for which sec_481 requires an adjustment second petitioner claims that fairness should prevent an adjustment under sec_481 because respondent’s agent reviewed and accepted petitioner’s method_of_depreciation and accumulated depreciation during an examination of petitioner’s tax years ended in and finally on brief petitioner argues that respondent should not be allowed to assert an adjustment pursuant to sec_481 without considering and applying sec_481 - - opinion it general rules a depreciation_deductions depreciation_deductions are primarily governed by sec_167 and sec_168 sec_168 describes a specific depreciation system for tangible_property as part of the tax_reform_act_of_1986 publaw_99_514 secs 100_stat_2122 congress replaced the accelerated_cost_recovery_system with macrs effective generally for property placed_in_service after date and sec_168 was amended accordingly as such depreciation_deductions for tangible_property placed_in_service after are generally determined under sec_168 sec_168 prescribes two systems for determining depreciation_deductions the general depreciation system in sec_168 and the alternative_depreciation_system in sec_168 taxpayers are required to use the alternative_depreciation_system for any tangible_property which during the taxable_year is used predominantly outside the united_states sec_168 a b adjustments pursuant to sec_481 sec_481 provides for adjustments required by changes in a taxpayer’s method_of_accounting if a taxpayer has changed his method_of_accounting the taxpayer must take into account those adjustments which are determined to be necessary solely by reason of the change in order to prevent amounts from being duplicated or omitted sec_481 if there has been a change in method_of_accounting then sec_481 applies and adjustments are made thereunder to prevent the omission or duplication of taxable_income caused solely by the change in method_of_accounting if there has not been a change in method_of_accounting then no adjustment pursuant to sec_481 is made a change in method_of_accounting to which sec_481 a applies includes a change in the overall_method_of_accounting for gross_income or deductions or a change in the treatment of a material_item sec_1_481-1 income_tax regs regulations promulgated under sec_481 incorporate the rules of sec_446 and sec_1_446-1 income_tax regs for determining when a change in method_of_accounting has occurred sec_1_481-1 income_tax regs a change in method_of_accounting includes a change in the overall plan of accounting for gross_income or deductions or a change in the treatment of any material_item used in such overall plan sec_1_446-1 a income_tax regs a material_item in turn is any item which involves the proper time for the inclusion of the item in income or the taking of a deduction id --- - regulations also detail certain types of adjustments with examples thereof that are specifically excluded from characterization as changes in method_of_accounting a change in method_of_accounting does not include correction of mathematical or posting errors or errors in the computation of tax_liability also a change in method_of_accounting does not include adjustment of any item_of_income or deduction which does not involve the proper time for the inclusion of the item_of_income or the taking of a deduction for example corrections of items that are deducted as interest or salary but which are in fact payments of dividends and of items that are deducted as business_expenses but which are in fact personal expenses are not changes in method_of_accounting in addition a change in the method_of_accounting does not include an adjustment with respect to the addition to a reserve for bad_debts or an adjustment in the useful_life of a depreciable asset although such adjustments may involve the question of the proper time for the taking of a deduction such items are traditionally corrected by adjustments in the current and future years sec_1_446-1 6b income_tax regs thus even though an adjustment in the useful_life of a depreciable asset may involve the question of the proper time for the taking of a deduction such an item is includable among those that are traditionally corrected by adjustments in the current and future years and a change in accounting_method is not involved the regulation is totally consistent with the language of sec_481 because the useful_life adjustment is not a change necessary to prevent amounts from being duplicated or omitted therefore sec_481 is not implicated so as to require an adjustment thereunder ii contentions of the parties as detailed above petitioner has conceded that each item of the equipment should be reclassified and depreciated in accordance with macrs alternative_depreciation_system rules the parties agree that according to those rules each item of the equipment should be depreciated using the straight-line method and a 10-year recovery_period respondent argues that the reclassification is a change in method_of_accounting because the term useful_life is not synonymous with the term recovery_period for purposes of sec_1_446-1 income_tax regs petitioner however relies on our holding in brookshire bros holding inc subs v commissioner tcmemo_2001_150 affd _ f 3d _ 5th cir date to argue that the reclassification is not a change in method_of_accounting in brookshire bros holding inc subs we held that the taxpayer’s change in macrs classification of an asset which resulted in a change in both the depreciation method and the recovery_period was excluded from the definition of a change in method_of_accounting by reason of analogy to the useful_life exception contained in sec_1_446-1 6b income_tax regs tii analysis petitioner did not alter its overall plan of accounting for income and deductions rather respondent required that -- - petitioner reclassify each item of the equipment in accordance with macrs alternative_depreciation_system rules as required under sec_168 a such reclassification resulted in a change in depreciation method and recovery_period even though petitioner concedes that the reclassification is correct it argues that under the rationale explicated in brookshire bros holding inc subs v commissioner supra a reclassification of property under macrs is to be treated as synonymous with an adjustment in useful_life for purposes of a regulatory exception contained in sec_1_446-1 b income_tax regs respondent argues that for purposes of sec_1 e income_tax regs as interpreted by the commissioner the term useful_life is not synonymous with the term recovery_period respondent cites 512_us_504 for the propositions that this court should give substantial deference to an agency’s interpretation of its own regulations and must defer to an agency’s interpretation unless an alternative reading is compelled by the regulation’s plain language or by other indications of the agency’s intent at the time the regulation is promulgated the weight accorded to an agency’s interpretation depends on the thoroughness of the agency’s consideration validity of its reasoning consistency with earlier and later pronouncements and other factors that give an interpretation the power to persuade 533_us_218 citing 323_us_134 respondent urges that the commissioner’s interpretation of sec_1_446-1 income_tax regs is that a change in recovery_period or depreciation method in contrast to a change in useful_life is a change in method_of_accounting as indicative of the commissioner’s interpretation of sec_1_446-1 income_tax regs respondent cites internal_revenue_service publication which states c hanges that are not changes in accounting methods and do not require consent include an adjustment in the useful_life of a depreciable asset you cannot change the recovery_period for acrs or macrs_property irs pub accounting periods and methods respondent also cites revproc_96_31 sec_2 1996_1_cb_714 which provides that a change from not claiming the depreciation or amortization allowable to claiming the depreciation allowable is a change in method_of_accounting the level of deference accorded to an agency’s interpretation of its own regulation is based in part on the thoroughness in the agency’s consideration and validity of its reasoning united_states v mead corp supra pincite neither pub nor revproc_96_31 provides any reason why a change in macrs classification should not be treated as analogous to a change in useful_life and therefore excluded from the definition of a change in method_of_accounting in brookshire bros holding inc subs v commissioner supra we concluded the similarities between a change in macrs classification and a change in useful_life are greater than the differences sec_1_446-1 b income_tax regs was clearly intended to permit taxpayers to alter their depreciation schedules the type of adjustment explicitly permitted--a change in useful life--would have resulted both in depreciation_deductions over a longer or shorter period than originally contemplated and in an increased or decreased amount being deducted in any given period a change in macrs classification will have precisely these same two effects although a portion of the change in amount may be attributable to calculation method as opposed to period length alone such carries insufficient weight when balanced against severely limiting the intended relief emphasis added in affirming the opinion of this court the u s court_of_appeals for the fifth circuit stated we fully agree with the tax_court that the applicable regulations were meant to allow taxpayers to make temporal changes in their depreciation schedules clearly doing so would produce changes in the length of time over which deductions are taken as well as concomitant changes in the amount of the deduction for any given tax year--and such a change under macrs would produce exactly the same results commissioner v brookshire bros holding inc subs f 3d 5th cir date affg tcmemo_2001_150 given our holding in brookshire bros holding inc subs v commissioner supra and our statement therein as to agency intent at the time the regulation was promulgated we need not defer to the agency’s interpretation as reflected in pub and revproc_96_31 cf 222_f3d_830 10th cir giving deference to the commissioner’s contrary interpretation of sec_1_446-1 b income_tax regs affg in part revg in part and remanding tcmemo_1997_54 and an oral opinion of this court moreover there is nothing in the record to indicate the adjustments that respondent made to reflect the change in classification of each item of the equipment or that the rationale of brookshire bros holding inc subs is not appropriate to this case for the foregoing reasons we hold that the change in macrs classification of each item of the equipment is not a change in petitioner’s method_of_accounting since there is no change in method_of_accounting an adjustment pursuant to sec_481 is not required accordingly we need not reach petitioner’s other contentions regarding equitable relief or sec_481 to reflect the foregoing and petitioner’s concessions decision will be entered under rule
